Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 6, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
                                                                                                              Marilyn Kelly
  143137 & (29)(30)                                                                                     Stephen J. Markman
                                                                                                        Diane M. Hathaway
                                                                                                            Mary Beth Kelly
                                                                                                            Brian K. Zahra,
  KELVIN DAVID MOFFIT, MICHAEL                                                                                         Justices
  ALLEN SLIS, ANTHONY WOOTEN,
  and ANTHONY LAMAR MARTIN,
            Plaintiffs-Appellants,
  v                                                                  SC: 143137
                                                                     COA: 300706
                                                                     Missaukee CC: 2010-007521-CZ
  ATTORNEY GENERAL and MISSAUKEE
  COUNTY PROSECUTOR,
             Defendants-Appellees.
  _________________________________________/

        On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the March 23, 2011 order of the Court of Appeals is
  considered, and it is DENIED, because we are not persuaded that the questions presented
  should be reviewed by this Court. The motion to strike is DENIED.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 6, 2011                   _________________________________________
         0829                                                                   Clerk